Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 9131816) in view of Kilstrom (US 5935279).
Regarding claim 7, Pruitt teaches a central vacuum system (100), comprising: 
an upper housing (comprising 102, 104);
a lower housing (106);
an intermediate structure disposed between said upper housing and said lower housing (see element 202 in Figure 2; see also Col. 13, lines 24-41);
wherein the upper housing comprises a motor housing (Col. 4, lines 5-10), a filter housing (see Col. 5, lines 39-42 disclosing post-motor filters; see Col. 6, lines 17-16 disclosing a post motor filter mount and filter; see also Col. 3, lines 61-64 disclosing a rigid filter), an exhaust outlet (see Figure 3; see also Col. 5m lines 1-8 and 18-19 regarding the exhaust air outlet) and a cyclonic separation intake port (108);
wherein the motor housing comprises a motor (300) and a power source (Col. 5, lines 42-47); 
wherein the filter housing comprises a filter holder; wherein the filter holder comprises a removable filter (see Col. 6, lines 17-16 disclosing a post motor filter mount and filter);
wherein the cyclonic separation intake port is positioned externally on the upper housing; wherein the cyclonic separation intake port is angled tangentially to the upper housing to initiate cyclonic spin as debris-filled air is drawing through the cyclonic separation intake port into the upper housing (Col. 3, lines 43-45 disclose one or more chamber inlets; wherein Col. 3, lines 48-57 disclose tangential inlets; see also Col. 3, lines 60-64 and Col. 6, lines 30-33; please also refer to the combination statement below).
	Pruitt discloses an embodiment having one type of dust separator, i.e. a filter bag as depicted. Although Pruitt intimates and suggests alternative embodiments which may use other forms of inertial separators (Col. 3, lines 60-65; Col. 6, lines 30-33), including a typical and well known cyclonic separator (Col. 3, lines 24-25), Pruitt does not explicitly teach that a pair of dirt separator structures are interchangeable, i.e. a pair of interchangeable structures. 
	However, from the same or similar field of endeavor, Kilstrom (US 5935279) teaches a pair of interchangeable structures (wherein Col. 3, lines 11-15 disclose that Figure 1 is a vacuum cleaner with a dust bag which is replaceable; wherein; see also Col. 3, lines 40-43, 55-58 disclosing the removable features including the dust container 16 and liner 25; wherein Col. 4, lines 9-17 disclose a cyclone housing in liner 25 via container part 27; Col. 1, lines 10-13).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kilstrom into the invention of Pruitt. Pruitt suggests a need to improve or provide alternative arrangements for various central vacuum cleaner components (Pruitt: Col. 1, lines 29-31), while also disclosing that typical dirt separators include bag filters and cyclonic separators as well as other structures (Pruitt: Col. 3, lines 24-25 and 61-64; Col. 6, lines 30-33). Pruitt further teaches that additional forms of vacuum cleaners are within the 
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Pruitt as modified by Kilstrom. Modified Pruitt further teaches wherein the pair of interchangeable intermediate structures comprises a first interchangeable intermediate structure for cyclonic separation operation and a second interchangeable intermediate structure for filter bag operation (wherein Pruitt Col. 3, lines 60-64 teaches a cyclonic separator, see also Col. 6, lines 30-33; please also refer to the combination statement provided above also disclosing that both Kilstrom and Pruitt teach filter bags and cyclonic separation accessories; wherein the combination of Kilstrom into the invention of Pruitt teaches the claimed invention).
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Pruitt as modified by Kilstrom. Modified Pruitt further teaches wherein the first interchangeable intermediate structure for cyclonic separation operation comprises a removable trap funnel comprising a wider diameter top and a narrower diameter bottom; wherein the wider diameter top of the removable trap funnel is installed at the top of the lower housing; wherein the narrower diameter bottom of the removable trap funnel protrudes downward into the lower housing (Please see Kilstrom, Col. 4, lines 40-48 teaching of lower part 50 is in the form of truncated cone having a relatively small lower opening and a relatively larger upper opening; see also the combination statement of claim 1).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter with claim 10 is directed towards limiting the structure of the interchangeable intermediate structures. Specifically, the combination of Pruitt as modified by Kilstrom does not explicitly teach wherein the removable filter bag adaptor housing comprises a filter bag intake port, a filter bag attachment point and an intake pipe; wherein the filter bag intake port is positioned externally on the removable filter bag adaptor housing; wherein the filter bag intake port is angled radially to the removable filter bag adaptor housing; wherein the intake pipe and the filter bag attachment point are positioned inside the removable filter bag adaptor housing; wherein the intake pipe connects the filter bag intake port to the filter bag attachment point; wherein the filter bag attachment point further comprises a disposable filter bag; wherein the disposable filter bag orients downward toward the lower housing; wherein the cyclonic separation intake port is sealable during filter bag operation. The combination as currently presented teaches that the two interchangeable intermediate structures would both be operably connected to the inlet (108) of Pruitt. Kilstrom does not teach or suggest that each accessory, the bag assembly and the cyclonic assembly, has an independent aperture providing an inlet. The prior art of the record, taken either alone or in combination, does not teach a separate filter bag intake port dedicated to the filter bag adaptor housing that would permit the cyclonic separation intake port to be sealed during filter bag operation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723